Order entered April 6, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00305-CV

                      IN RE HOLLY BONE, Relator

         Original Proceeding from the 68th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-15-13719

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE